Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means for securing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10046147. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims more specific and constitutes a species of the instant invention. Patented claim 1 recites all the elements of instant claim 15 and 25 with further recitation regarding the attachment device and an insertion device as recited in instant claim 20 and 30. Instant claims 16, 18 , 26 and 28 are similar to the subject matter of patented claims 2 and 4. Instant claims 21 and 31 are identical to patented claim 6. Instant claims 17 and 27 are identical to patented claim 11. Instant claims 22-24  and 32-34 are identical to patented claim 13 and 15.  A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claims 15-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10864356. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims more specific and constitutes a species of the instant invention. Patented claim 1, 7, 13 and 16 recites all the elements of instant claim 15 and 25 with further recitation regarding the attachment device and an insertion device as recited in instant claim 20 and 30. Instant claims 16-19, 26-29 are similar to the subject matter of patented claims 2-5. Instant claims 21 and 31 are identical to patented claim 8. Instant claims 17 and 27 are identical to patented claim 11. Instant claims 22-24  and 32-34 are identical to patented claim 9 and 11.  A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire reference claims falls within the scope of the examined claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-21, 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 5637097).
Regarding claim 15, Yoon discloses a device for forming and/or maintaining a percutaneous access pathway (see annotated figure 10 below) into a body of a patient, comprising: an access pathway catheter (326, figure 10) configured to connect an internal portion of a body of a patient to an external environment (figures 4-5 depicts insertion into the body from external environment, col 4, lines 1-12), the access pathway catheter including a distal opening (opening on expandable portion 350, figure 10) configured to extend at least partially into the internal portion of the body (figures 4-5 shows the insertion); an access pathway port (port on rear wall 348, figure 10) configured to maintain a barrier between the internal portion of the body and the external environment when in a closed position (col 4, lines 17-25, describes equivalent valve 29), the access pathway port including at least one distal opening (opening of the rear wall) connecting to the access pathway catheter; and an attachment device (device having tip 360) connectable to the access pathway port (figure 10) and configured to selectively allow the access pathway port to open by opening one or more doors (equivalent part 29) in the access pathway (figure 10), wherein the access pathway port is configured to open only when the attachment device is attached to the access pathway port and to prohibit disconnection of the attachment device from the access pathway port when the access pathway port is open (col 4, lines 17-25, col 14, lines 11-44).

    PNG
    media_image1.png
    808
    566
    media_image1.png
    Greyscale

Regarding claim 16, Yoon discloses wherein the one or more doors in the access pathway includes a door in the access pathway port that is configured to be reversibly opened and closed (valve function described col 4, lines 17-25, open in figure 10).
Regarding claim 17, Yoon discloses wherein the access pathway is configured to enable opening of the door in the access pathway port only when the attachment device is connected to the access pathway port (col 4, lines 17-25, the door biased closed until the instrument overcomes the bias, appears to be the only instrument used in Yoon to open bias).
Regarding claim 18, Yoon discloses wherein the attachment device is configured to be reversibly connected to and disconnected from the access pathway port (col 4, lines 17-25, col 14, lines 11-44, user can insert and remove the attachment device).
Regarding claim 19, Yoon discloses wherein the attachment device is configured to enable insertion of at least part of the attachment device (tip 366) into the internal portion of the body through the one or more doors in the access pathway when the attachment device is connected to the access pathway port (col 4, lines 17-25, col 14, lines 45-52).
Regarding claim 20, Yoon discloses comprising an insertion device (350, figure 10) configured to cause the access pathway catheter to be inserted into the internal body of the patient (when expanded, the tip of needle 366 is exposed and the device is inserted into the body) and configured to selectively cause the access pathway catheter to expand (col 14, lines 45-52).
Regarding claim 21, Yoon discloses wherein the access pathway catheter and access pathway port are unitarily formed in a single component (figure 10, col 13, lines 53-55, the entire device appears to be unitary).
Regarding claim 25, Yoon discloses a device for forming and/or maintaining a percutaneous access pathway (see annotated figure 10 below) into a body of a patient, comprising: an access pathway catheter (326, figure 10) configured to connect an internal portion of a body of a patient to an external environment (figures 4-5 depicts insertion into the body from external environment, col 4, lines 1-12), the access pathway catheter including a distal opening (opening on expandable portion 350, figure 10) configured to extend at least partially into the internal portion of the body (figures 4-5 shows the insertion); an access pathway port (port on rear wall 348, figure 10) configured to maintain a barrier between the internal portion of the body and the external environment when in a closed position (col 4, lines 17-25, describes equivalent valve 29), the access pathway port including at least one distal opening (opening of the rear wall) connecting to the access pathway catheter; and an attachment device (device having tip 360) connectable to the access pathway port (figure 10) and configured to selectively allow the access pathway port to open by opening the access pathway door (equivalent part 29) in the access pathway (figure 10), wherein the access pathway port is configured to open only when the attachment device is attached to the access pathway port and to prohibit disconnection of the attachment device from the access pathway port when the access pathway port is open (col 4, lines 17-25, col 14, lines 11-44).
Regarding claim 26, Yoon discloses wherein the door in the access pathway port that is configured to be reversibly opened and closed (valve function described col 4, lines 17-25, open in figure 10).
Regarding claim 27, Yoon discloses wherein the access pathway is configured to enable opening of the door in the access pathway port only when the attachment device is connected to the access pathway port (col 4, lines 17-25, the door biased closed until the instrument overcomes the bias, appears to be the only instrument used in Yoon to open bias).
Regarding claim 28, Yoon discloses wherein the attachment device is configured to be reversibly connected to and disconnected from the access pathway port (col 4, lines 17-25, col 14, lines 11-44, user can insert and remove the attachment device).
Regarding claim 29, Yoon discloses wherein the attachment device is configured to enable insertion of at least part of the attachment device (tip 366) into the internal portion of the body through the one or more doors in the access pathway when the attachment device is connected to the access pathway port (col 4, lines 17-25, col 14, lines 45-52).
Regarding claim 30, Yoon discloses comprising an insertion device (350, figure 10) configured to cause the access pathway catheter to be inserted into the internal body of the patient (when expanded, the tip of needle 366 is exposed and the device is inserted into the body) and configured to selectively cause the access pathway catheter to expand (col 14, lines 45-52).
Regarding claim 31, Yoon discloses wherein the access pathway catheter and access pathway port are unitarily formed in a single component (figure 10, col 13, lines 53-55, the entire device appears to be unitary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 5637097) in view of Tanaka (US 20100204707).
Regarding claim 22, Yoon does not disclose wherein the attachment device is configured to connect to suction in the external environment.
Tanaka discloses a pneumothorax treatment device teachings an attachment device (464 and 460)comprising a vacuum source (460) connected to the device ([0128]).
Tanaka provides a vacuum device to prevent air inflow into the body during usage and provides a slight vacuum to prevent the air inflow ([0128-0129]). It would be obvious to a person of ordinary skill in the art at the effective filling date to prevent the inflow of air until the treatment site is healed.
Regarding claim 23-24, Yoon does not disclose wherein the access pathway port contains a means for securing (interpreted according to page 24 of specification as common means of adhering devices to patient skin such as tape, glue, suture, staples) the access pathway to the body of a patient.
Tanaka discloses a pneumothorax treatment device teachings the access attachment port (308) contains a means for securing (tape, [0112]) the access pathway to the body of a patient.
Tanaka provides the tape to prevent dislodgement of the catheter ([0112]). It would be obvious to a person of ordinary skill in the art at the effective filling date to modify Yoon with the tape and flange of Tanaka in order to prevent unwanted movement of the penetrating device.
Regarding claim 32, Yoon does not disclose wherein the attachment device is configured to connect to suction in the external environment.
Tanaka discloses a pneumothorax treatment device teachings an attachment device (464 and 460)comprising a vacuum source (460) connected to the device ([0128]).
Tanaka provides a vacuum device to prevent air inflow into the body during usage and provides a slight vacuum to prevent the air inflow ([0128-0129]). It would be obvious to a person of ordinary skill in the art at the effective filling date to prevent the inflow of air until the treatment site is healed.
Regarding claim 33-34, Yoon does not disclose wherein the access pathway port contains a means for securing (interpreted according to page 24 of specification as common means of adhering devices to patient skin such as tape, glue, suture, staples) the access pathway to the body of a patient.
Tanaka discloses a pneumothorax treatment device teachings the access attachment port (308) contains a means for securing (tape, [0112]) the access pathway to the body of a patient.
Tanaka provides the tape to prevent dislodgement of the catheter ([0112]). It would be obvious to a person of ordinary skill in the art at the effective filling date to modify Yoon with the tape and flange of Tanaka in order to prevent unwanted movement of the penetrating device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holmes (US 4931042) discloses a door opened by insertion of a device into the body.
Hasson (US 5176697) discloses a door in a laparoscopic cannula.
Green (US 5232450) discloses a door in a trocar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781